The plaintiff was not entitled to recover, although we do not concur in the reasoning of the judge nor in the view he took of the case. Whether the endorsement on the deed of trust had the effect of extinguishing the trust debt or of assigning it to the defendant, we think immaterial. It iscertain" the legal title did not pass, but remained in E. Hetrick, the trustee. It is also certain that the trust estate of Lockenore did pass by his deed to the defendant on 22 October, which was on Wednesday of the term, when the judgment under which the lessor claims was entered. The execution issued after the expiration of the term, and at the time it issued Lockenore had no trust estate, having passed it to the defendant by the deed of 22 October, so that the lesses took nothing by the sheriff's sale. An execution does not bind trust estates from the teste, but from the time it is sued. Hall v. Harris, 38 N.C. 289. This does not seem to have occurred to the learned judge or the counsel. It decides the case.
PER CURIAM.                                 Judgment affirmed.
Cited: Grant v. Hughes, 82 N.C. 217.
(165)